                                                                                  1   ADAM K. BULT, ESQ., Nevada Bar No. 9332
                                                                                      abult@bhfs.com
                                                                                  2   TRAVIS F. CHANCE, ESQ., Nevada Bar No. 13800
                                                                                      tchance@bhfs.com
                                                                                  3   BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                      100 North City Parkway, Suite 1600
                                                                                  4   Las Vegas, NV 89106-4614
                                                                                      Telephone: 702.382.2101
                                                                                  5   Facsimile: 702.382.8135

                                                                                  6   Attorneys for Plaintiffs,
                                                                                      CANTERS DELI LAS VEGAS, LLC and
                                                                                  7   CANTERS DELI TIVOLI VILLAGE LLC

                                                                                  8                              UNITED STATES DISTRICT COURT

                                                                                  9                                      DISTRICT OF NEVADA
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   CANTERS DELI LAS VEGAS LLC, a citizen                 CASE NO.: 2:18-cv-01908-KJD-NJK
                                                                                      of the state of California; and CANTERS
                                                                                 11   DELI TIVOLI VILLAGE LLC, a citizen of the             STIPULATION AND [PROPOSED]
                                            100 North City Parkway, Suite 1600




                                                                                      State of California,                                  ORDER TO EXTEND RESPONSE AND
                                                Las Vegas, NV 89106-4614




                                                                                 12                                                         REPLY DEADLINES IN
                                                                                             Plaintiffs,                                    CONNECTION WITH DEFENDANT
                                                      702.382.2101




                                                                                 13                                                         FREEDOMPAY, INC.'S MOTION TO
                                                                                      v.                                                    DISMISS OR, IN THE ALTERNATIVE,
                                                                                 14                                                         TO TRANSFER VENUE TO THE
                                                                                      BANC OF AMERICA MERCHANT                              EASTERN DISTRICT OF
                                                                                 15   SERVICES, LLC, a citizen of the States of             PENNSYLVANIA
                                                                                      Delaware and Georgia; BANK OF AMERICA,
                                                                                 16   N.A., a citizen of the State of North Carolina;       [FIRST REQUEST]
                                                                                      FREEDOMPAY, INC., a citizen of the States
                                                                                 17   of Delaware and Pennsylvania; and DOES 1
                                                                                      through 10,
                                                                                 18
                                                                                             Defendants.
                                                                                 19
                                                                                 20          Plaintiffs CANTERS DELI LAS VEGAS LLC and CANTERS DELI TIVOLI VILLAGE

                                                                                 21   LLC (together, "Canters"), and Defendant FREEDOMPAY, INC. ("FreedomPay"), by and

                                                                                 22   through their undersigned counsel of record, hereby stipulate and agree to extend the response

                                                                                 23   and reply deadlines in connection with Defendant FreedomPay, Inc.'s Motion To Dismiss or, in

                                                                                 24   the Alternative, to Transfer Venue to the Eastern District of Pennsylvania filed on November 8,

                                                                                 25   2018 (Motion to Dismiss"), as follows:

                                                                                 26          WHEREAS, the current deadline for Canters to file a response to FreedomPay's Motion to

                                                                                 27   Dismiss is November 26, 2018.

                                                                                 28          WHEREAS, on November 21, 2018, given that Canters' response deadline immediately

                                                                                                                                        1
                                                                                  1   follows the Thanksgiving holiday, counsel for Canters and FreedomPay conferred and reached an
                                                                                  2   agreement to extend the deadline for Canters to file and serve a response to FreedomPay's Motion
                                                                                  3   to Dismiss up to and including December 3, 2018. The parties have also agreed to extend
                                                                                  4   FreedomPay's reply deadline through December 10, 2018. This is the parties' first request for an
                                                                                  5   extension of time.
                                                                                  6          THEREFORE, in consideration of the foregoing, the parties request that the Court modify
                                                                                  7   the briefing schedule, as follows:
                                                                                  8          1.      That the deadline for Canters to file a response to FreedomPay's Motion to
                                                                                  9   Dismiss is extended up to and including December 3, 2018; and
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10          2.      That the deadline for FreedomPay to file a reply in support of FreedomPay's
                                                                                 11   Motion to Dismiss is extended up to and including December 10, 2018.
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12
                                                      702.382.2101




                                                                                 13   DATED this 21st day of November, 2018              DATED this 21st day of November, 2018
                                                                                 14   BROWNSTEIN HYATT FARBER                            GORDON REES SCULLY MANSUKHANI,
                                                                                      SCHRECK, LLP                                       LLP
                                                                                 15

                                                                                 16   By: /s/ Adam K. Bult                               By: /s/ Craig J. Mariam
                                                                                         ADAM K. BULT, ESQ. (SBN: 9332)                     CRAIG J. MARIAM (SBN: 10926)
                                                                                 17      abult@bhfs.com                                     cmariam@grsm.com
                                                                                         TRAVIS F. CHANCE, ESQ. (SBN: 13800)                LYNNE K. McCHRYSTAL (SBN: 14739)
                                                                                 18      tchance@bhfs.com                                   lmcchrystal@grsm.com
                                                                                         100 North City Parkway, Suite 1600                 300 S. 4th Street, Suite 1550
                                                                                 19      Las Vegas, Nevada 89106                            Las Vegas, Nevada 89101

                                                                                 20      Attorneys For Plaintiffs,                          Attorney for Defendant
                                                                                         CANTERS DELI LAS VEGAS, LLC and                    FREEDOMPAY, INC.
                                                                                 21      CANTERS DELI TIVOLI VILLAGE LLC

                                                                                 22

                                                                                 23

                                                                                 24                                        IT IS SO ORDERED:
                                                                                 25                                        ________________________________________
                                                                                 26                                        UNITED STATES DISTRICT JUDGE

                                                                                 27                                                11/26/2018
                                                                                                                           Dated: __________________________________

                                                                                 28

                                                                                                                                     2
